Citation Nr: 1145166	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  06-17 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a seizure disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1990 to November 1991, to include service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the claim was subsequently transferred to the Montgomery, Alabama RO.

In April 2010, the Veteran testified before the undersigned Acting Veterans Law Judge during a videoconference hearing.  A transcript of the hearing has been associated with the claims file.  

This case was most recently before the Board in July 2010, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Board notes that the RO denied a claim for service connection for a total rating based on individual unemployability in August 2006, and the Veteran did not appeal.  Accordingly, that matter is not currently before the Board.  Nevertheless, the Veteran's statements and testimony have again raised such a claim.  That matter is referred to the RO for adjudication.  


FINDINGS OF FACT

1. VA scheduled the Veteran for examinations in connection with his claim for an increased rating for a seizure disorder, but the Veteran did not appear for those examinations scheduled for August 7, 2010, December 4, 2010, December 18, 2010, and February 5, 2011. 

2. The Veteran has not demonstrated good cause for his failure to report for the VA examinations; nor has he expressed a willingness to report for an additional examination in support of his claim. 

3. The Veteran's service-connected seizure disorder is not manifested one major seizure in last 6 months or two in the last year, or 5 to 8 minor seizures in the last six months.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a seizure disorder, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8911 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided VCAA notice by a letter mailed in July 2005.  The Board further notes that, in letters dated in March 2006, and July 2010, the Veteran was notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the July 2005, March 2006, and July 2010 letters, and an opportunity for the Veteran to respond, the September 2011 supplemental statement of the case reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  

In addition, VA and private treatment records, as well as Social Security Administration (SSA) records have been obtained.  The Veteran has been afforded appropriate VA examinations.  The Veteran was also afforded a hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.  The Board notes that while the July 2010 remand required that the Veteran be scheduled for another VA examination, the Veteran failed to report for his scheduled examination, despite numerous attempts to schedule the Veteran for the examination on August 7, 2010, December 4, 2010, December 18, 2010, and February 5, 2011.  

Although an examination notice sent to the Veteran from the VA Medical Center is not of record, the record shows that an examination scheduled for December 2010 was cancelled by the Veteran, thus indicating he had notice of the examination.  Further, the September 2011 supplemental statement of the case indicated that the Veteran failed to report for his examination.  Neither the Veteran nor his representative has indicated that he did not receive the notice for his examination, nor has he advanced any other arguments regarding scheduling the examination.  Thus, the Board concludes that the Veteran was properly notified of the dates and times of his examinations.

There is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties." See Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992) (quoting United States v. Chem. Found., Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926)).  The Court has recently addressed the presumption of administrative regularity and its application to notice of scheduled examinations in Kyhn v. Shinseki, 23 Vet. App. 335 (2010), affirmed by Kyhn v. Shinseki---Vet. App.---, 2011 WL 135820 (Vet. App. Jan 18, 2011) (NO. 07-2349PER). 

In Kyhn, the record did not contain a copy of the notice letter VA sent to the Veteran informing him of his scheduled examination.  However, the Court noted that there is no requirement that this document be contained in the record for the presumption of regularity to apply. 

In discussing the process by which Veterans are scheduled for VA examinations, the Court observed that examination requests are input into an Automated Medical Information Exchange [AMIE] system which electronically generates a letter informing the Veteran of the time and location of the scheduled examination. Because the letter is electronically generated, a hard copy is not retained by the VA Medical Center or in the Veteran's claims folder.  Accordingly, the Court held that "because the regular practices of VA do not include maintaining a hard copy of the Veteran's notice of his/her scheduled VA examination, the absence of any such copy from the claims filed cannot be used as evidence to demonstrate that notice was not mailed." Kyhn, 23 Vet. App. 335.  The Veteran has submitted no evidence to rebut the presumption of regularity. 

The Board notes that it is well-established that VA's duty to assist a claimant is not always a "one-way street."  A claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence. See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991). 

VA regulations provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655(b) (2010).  The Board further notes that, where entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination scheduled in conjunction with a claim an increase the claim shall be denied. 38 C.F.R. § 3.655(b) Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 38 C.F.R. § 3.655(a)  (2010). 

Notwithstanding the RO's efforts, the Veteran did not attend his scheduled examinations.  He offered no explanation.  Nor did he request that his examinations be rescheduled.  Consequently, the Board finds that the Veteran has not provided good cause for his failure to attend those examinations. 38 C.F.R. § 3.655(a)  (2010). 

Nevertheless, the Board notes that the Veteran did report for earlier VA examinations.  Accordingly, the Board will assess the merits of the Veteran's seizure disorder based on the pertinent diagnostic criteria and a review of the evidence of record. 

Moreover, the RO/AMC also substantially complied with the Board's remand by obtaining SSA records, as well as requesting the Veteran to identify all sources of hospital treatment for his seizure disorder in a July 2010 letter.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

With regard to the outstanding hospital treatment records, the Board notes that the Veteran did not reply to the July 2010 letter, nor did he provide any of the necessary releases.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The applicable rating regulation 38 C.F.R. § 4.124a, Diagnostic Code 8911, epilepsy, petit mal, provides the following: Rate under the general rating formula for minor seizures.  Two notes also follow Diagnostic Code 8911.  Note (1) states that a major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  Note (2) states that a minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).

General Rating Formula for Major and Minor Epileptic Seizures provides for a 100 percent rating for seizures averaging at least 1 major seizure per month over the last year.  An 80 percent rating is warranted for averaging at least 1 major seizure in 3 months over the last year; or more than 10 minor seizures weekly.  A 60 percent rating is warranted for averaging at least 1 major seizure in 4 months over the last year; or 9 to 10 minor seizures weekly.  A 40 percent rating is warranted for averaging at least 1 major seizure in the last 6 months; or 5 to 8 minor seizures weekly.  A 20 percent rating is warranted for at least 1 major seizure in the last 2 years or at least 2 minor seizures in the last 6 months.

To warrant a rating for epilepsy, the seizures must be witnessed or verified at some time by a physician.  As to frequency, competent consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  The frequency of seizures should be ascertained under the ordinary conditions of life (while not hospitalized).  38 C.F.R. § 4.121.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Analysis

The Veteran's service medical records reflect that in 1990 he stood up and hit his head on a tree which resulted in a laceration but no loss of consciousness.  He subsequently developed episodes of staring and being confused and disoriented.  He was placed on Dilantin.  By a rating decision dated December 1991, the RO granted service connection for a seizure disorder and assigned a 10 percent rating, effective November 1991.  

In January 2004, the Veteran requested an increased rating for a seizure disorder.  An August 2004 rating decision continued the Veteran's 10 percent rating.  In November 2004, the Veteran submitted a claim for a non-service connected pension and increased rating for his seizure disorder, and a May 2005 rating decision granted an increase to 20 percent, effective November 2004.  The Veteran appealed the 20 percent rating, asserting that his seizure disorder warranted a higher rating.

Records dated January 2003 to April 2004 noted that the Veteran was diagnosed with a seizure disorder.  An October 2003 record reflected a history of seizures with none reported for the last three years.  However, the Veteran reported having a seizure the day before his appointment.  

A February 2004 private medical report from D.B.L., MD, showed a history of seizures since 1990 with the Veteran reporting 2 seizures in the month of January.  Seizures were described as petit mal seizures, with unconsciousness and occasional incontinence of urine.  The physician noted a diagnosis of an uncontrolled seizure disorder.

A March 2004 private mental health report revealed that the Veteran reported a recent recurrence of seizures that were very frequent, with 10 to 15 seizures occurring in the month of September, and an average of 2 to 15 seizures per month.  Symptoms related to the petit mal seizures were loss of consciousness and bladder control.

The Veteran was afforded a general VA examination in July 2004.  The Veteran reported that following a head injury in 1991, he had to be placed on Dilantin to treat petite mal seizures caused by the injury.  The Veteran discontinued the medication about year ago, and since discontinuing the medication, the Veteran reported two seizures, one in October 2003 and one in June 2004.  The examiner noted that the Veteran did not work secondary to his seizure history as well as PTSD.  Examination revealed that cranial nerves II-XII were grossly intact and there were no focal neurological deficits.  A diagnosis of seizure history status post motor vehicle accident was provided.  The examiner stated that the Veteran's seizures did not appear to cause any physical limitations to his work, but caused a significant burden since he lost his license and is unable to obtain transportation to work.  

At a September 2004 neurology consultation, the Veteran reported experiencing a maximum of four to five seizures a week.  The Veteran described seizures as coming on without any warning symptoms, and stated that he had no awareness of events during a seizure.  Others witnessing the seizure described spells of staring, or jerking movements of the upper left extremity.  The seizures lasted at most two minutes and the Veteran reported some post ictal confusion and fatigue.  The Veteran denied any generalized tonic-clonic activity.  A diagnosis of seizure disorder was provided and the neurologist prescribed Tegretol to treat the disorder.

A December 2004 record indicated that the Veteran called to reported two or three recent seizures. 

A March 2005 neurology record showed that the Veteran reported having about one seizure per week while using Tegretol, but that with his medication, he has about one seizure a day.  The Veteran described the events as having an onset with a headache, followed by abrupt loss of postural tone, no motor activity except eyelid fluttering, and left temporal vascular engorgement.  The events last approximately two minutes and were occasionally witnessed by his wife.  

The Veteran was afforded another VA examination in March 2005.  The Veteran reported seizures in November, December, and January of the past year.  Seizures manifested as petite mal seizures, which the Veteran reported as feeling like a syncopal event of which he has no recollection of symptoms.  Examination revealed that cranial nerves II through XII were grossly intact, and there were no focal deficits.  The Veteran had a clear sesoruim and mental status.  The examiner noted a diagnosis of seizure disorder with frequent seizures that prevent him from driving.

A June 2005 psychological evaluation noted that the Veteran reported a history of seizures, with the most recent being in the past week.  A July 2005 VA mental health note indicated that the Veteran reported having what sounded like a grand mal seizure about two weeks ago.  The Veteran denied any other type of seizure since being placed on Tegretol.  

The Veteran submitted a statement in August 2005 stating that in the past month, he had had three seizures.

VA treatment records dated October 2005 to December 2005 reflected reports of three seizures in October 2005, two seizures in November 2005, and one seizure in December 2005.  

An outpatient treatment note dated in December 2005 shows that the VA physician looked in the computer and noted that the Veteran had not been ordering his medications.  Although the Veteran claimed to have gotten them from an alternative source and said he had been taking them, the physician noted that in November his levels of both Dilantin and Tegretol were low on testing.  Records dated July 2006 to January 2007 showed reports of one seizure in June 2006, one in September 2006, and one in November 2006.  Examinations consistently showed that the Veteran was alert and oriented, with no focal neurological deficits  

Social Security Administration (SSA) records show that the Veteran was granted SSA benefits for mood disorders and osteoporosis in March 2007.  The SSA decision summarized the Veteran's VA treatment records as follows: the Veteran had recurrence of seizures beginning in September/October 2003; two seizures in January 2004; memory lapses and staring spells in June and July 2004, with seizures four to five times a week; two seizures in December 2004 for which he sought treatment in an emergency room; and seizures in November 2004, December 2004 and January 2005.  Finally, he reported one grand mal seizure in July 2005, and three recent seizures around October 2005. 

A June 2007 record noted that the Veteran was not taking his seizure medication and that his fiancé described daily seizures for the past two weeks.  The fiancé described the seizures as the Veteran becoming unresponsive and then very groggy.  During the examination, the Veteran had a couple of episodes where he became more lethargic and did not completely lose consciousness, but did appear groggier.  The physician believed the Veteran was having seizures as well as had some symptoms of Dilantin toxicity.  The Veteran was instructed to go to the emergency room for blood testing to check his levels of Dilantin, as the emergency room could provide faster treatment.

A September 2007 record noted more difficulty with the seizure disorder but since a trip to the emergency room in June 2007, he'd been compliant with his medications, and thus had experienced fewer seizures.  A November 2007 record noted a report of a "light" seizure that was very short lived.  A January 2008 record showed a report of a seizure while driving, after which he was taken to Limestone Athens Hospital for treatment and a CT scan.  

The Veteran was afforded a hearing before the undersigned in April 2010.  During his hearing he testified prior to 2003, he didn't have much of a problem with his seizures, but beginning around 2003, he began having seizures about monthly.  He also stated that his most recent seizure was about two months ago, but that his seizures are regulated with his medication.  However, without medication, he has more frequent seizures.  An April 2010 mental health record noted that Veteran denied recent seizures.

Based on the medical evidence, the Board finds that the Veteran's service-connected seizure disorder is not more than 20 percent disabling.  The evidence fails to indicate that the Veteran's seizure disorder is manifested by averaging at least one major seizure in the last six months, or averaging five to eight minor seizures weekly, as required for a 40 percent rating under Diagnostic Codes 8911.  Treatment records generally show that the Veteran experienced an average of one to three seizures a month while taking his prescribed medications.  Moreover, treatment records are silent as to any seizures in the past year.  Particularly, the most recent April 2010 VA treatment record shows that the Veteran denied recent seizures, and at his April 2010 Board hearing, the Veteran stated that his most recent seizure was approximately two months prior to the hearing.  As he has minor seizures rather than major seizures, this severity is not sufficient to warrant a higher rating.

The Board notes that the Veteran occasionally reported an average of four to five weekly seizures in September 2004, as well as reported daily minor seizures for two weeks in June 2007.  However, both these instances occurred when the Veteran stopped taking his medication, and seizures were again controlled after resuming medication.  Additionally, in March 2005, the Veteran reported seizures once a week while on medication, but indicated that if he stopped taking his medication, he would have daily seizures.  Moreover, while the Veteran's psychiatrist stated that the Veteran had described what sounded like a grand mal seizure in July 2005, she did not provide a diagnosis of grand mal seizure, and the Veteran denied experiencing any other type of seizures since beginning medication.  Finally, the most recent April 2010 VA treatment record indicated that the Veteran denied experiencing any recent seizures.  Given the above, the Board finds that the Veteran's symptoms more nearly approximate the symptomatology contemplated by the 20 percent rating.  The Board is of the opinion that any increase in severity which occurs during periods of time when the Veteran is not compliant with his medications is not reflective of an increase in the underlying severity of the disorder.  As such, a 40 percent rating for a seizure disorder is not warranted under Diagnostic Code 8911.  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60   (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229   (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology. 

The Board further observes that, even if the available schedular evaluation for the disabilities are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent, or any, hospitalizations for his seizure or mood disorders.  Additionally, there is not shown to be evidence of marked interference with employment due to his seizure disorders.

The Board notes the Veteran is currently unemployed.  However, the Social Security determination attributed his unemployment to nonservice-connected disabilities in combinations with the seizure disorder.  The Social Security judge made a finding that the Veteran had the functional capacity to perform medium work with seizure precautions such as no hazards or unprotected heights.  Only once the additional impairment from a psychiatric disorder was considered was the Veteran found to be disabled by Social Security.  The Board has noted that the July 2004 VA examiner indicated that the Veteran did not work secondary to his seizure disorder and PTSD.  However, the examiner clarified his statement, indicating that the Veteran's seizures did not appear to cause him any physical limitations in his work, but did cause a significant burden because the seizures prevented him from driving to work.  The Board does not consider a restriction against driving to be productive of marked impairment of occupational functioning as other methods of commuting to a job would eliminate the impairment.  Thus, the Board finds that the examiner did not specifically indicate that the Veteran was unable to work due to his seizure disorder alone.  

The Veteran has other non-service connected disability that may contribute to his occupational impairment.  The Board may not base a rating on nonservice-connected disability or advanced age.  The evidence does not specifically reflect that the Veteran's seizure disorder, alone, has caused marked interference with employment (i.e., beyond that already contemplated in the assigned rating), or necessitated frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Based on the foregoing, the Board finds that referral for consideration of assignment of extra-schedular ratings is not warranted. 38 C.F.R. § 3.321(b)(1).  

As the preponderance of the evidence is against the claim for an increase in a 20 percent rating for a seizure disorder, the benefit-of-the-doubt rule does not apply, and that portion of the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for a seizure disorder is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


